Per Curiam.
— The respondent sued to foreclose a mortgage. The appellants answered, putting in issue the allegations of the complaint and pleading two certain affirmative defenses. To one of these affirmative defenses a demurrer was sustained, and to the other a reply was filed putting it in issue. A trial was had on the merits, resulting in a judgment for the respondent, from which this appeal is taken. The errors assigned go to the ruling of the court sustaining the demurrer, to the admission and rejection of certain evidence, and to the' sufficiency of the evidence to justify the findings of fact. The appellants have not printed in their brief the findings of fact, with their exceptions thereto1; nor did they correct, or offer to correct, the omission after their attention had been called thereto by the answering brief. Rule 8 of this court requires such findings and exceptions to- be so printed when any question is sought to be raised thereon by the appeal, and it is meant, of course, that it be done in the opening brief. Where this omission has occurred through inadvertence, and the defect has been supplied, the court has always considered the cause as if the matter appeared regularly, but it cannot overlook a total failure to comply with the rule. Lewis v. McDougall, 19 Wash. 388 (53 Pac. 664). The rule has a purpose. To have the findings and exceptions printed not only adds to the convenience of the court in considering a cause, but is necessary in order that it may keep up1 with the business that comes before it. When, therefore, the *580findings and exceptions axe not printed, and no excuse for, or offer to correct, the omission, is made, the court will not look into the evidence to ascertain whether it supports the findings, nor into the findings farther than to see whether they are sufficient to- support the judgment; and on this last point no question is made in the case before us.
The remaining objection, viz., did the court err in sustaining the demurrer to- the affirmative defense? is properly raised. But here, again, the appellants have contented themselves with merely assigning the ruling as error. 2sTo reason why it is so is suggested — -that part of the brief devoted to the argument of the errors assigned does not even mention it. Certainly when the appellant is so fax negligent of his cause as. to fail even to suggest a reason for overturning a ruling of the trial court, he cannot expect the appellate tribunal to be more diligent.
The judgment appealed from will stand affirmed.